Filed 12/6/18 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                     STATE OF NORTH DAKOTA


                                 2018 ND 251


Eric Lance Sabot,                                       Petitioner and Appellant

      v.

State of North Dakota,                                 Respondent and Appellee


                                 No. 20180191


       Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Dann E. Greenwood, Judge.

      AFFIRMED.

      Per Curiam.

      Benjamin C. Pulkrabek, Mandan, ND, for petitioner and appellant.

      Ladd R. Erickson, Assistant State’s Attorney, Washburn, ND, for respondent
and appellee; submitted on brief.
                                    Sabot v. State
                                    No. 20180191


       Per Curiam.
[¶1]   Eric Sabot appeals from a district court order summarily dismissing his
application for post-conviction relief. Sabot was found guilty of terrorizing and his
conviction was affirmed in State v. Sabot, 2017 ND 280, 904 N.W.2d 469. Sabot
applied for post-conviction relief claiming his sentence was illegal, he was denied
equal protection of the law, he received ineffective assistance of counsel, and
evidence not previously heard required vacation of his sentence. The State answered
Sabot’s application and moved for summary disposition, claiming his application did
not raise issues of material fact. Sabot responded to the motion but did not submit any
affidavits or other competent admissible evidence. The district court summarily
dismissed the application, ruling Sabot failed to raise an issue of material fact.
[¶2]   We summarily affirm under N.D.R.App.P. 35.1(a)(2),(7); Howard v. State,
2015 ND 102, 863 N.W.2d 203 (holding applicant for post-conviction relief resisting
a motion for summary disposition may not rely on pleadings or unsupported
conclusory allegations, but must present competent, admissible evidence raising issue
of material fact).
[¶3]   Gerald W. VandeWalle, C.J.
       Daniel J. Crothers
       Lisa Fair McEvers
       Jon J. Jensen
       Jerod E. Tufte




                                           1